Citation Nr: 1608589	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, diagnosed as sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1982 to September 1986; from January 1991 to May 1991, including service in the Southwest Asia theater of operations from January 1991 to April 1991; from January 2000 to December 2000; from March 2003 to July 2003; and from July 2004 to February 2005.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2011, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In a December 2011 decision, the Board determined that new and material evidence had been received to reopen previously denied claims of service connection for a skin disorder, fatigue, alopecia areata, and a sleep disorder.  The underlying claims were remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

In a January 2014 decision, the Board denied service connection for alopecia areata.  The remaining issues on appeal were again remanded to the AOJ.  

While the matter was in remand status, in a May 2014 decision, the AOJ granted service connection for ichthyosis vulgaris and assigned an initial 30 percent disability rating, effective May 20, 2008.  The grant of service connection for ichthyosis vulgaris constitutes a full award of the benefit sought on appeal with respect to the claim of service connection for a skin disorder.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant initiated an appeal with the initial rating or effective date assigned.  Thus, those issues are not before the Board.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board also notes that, since the RO last considered the remaining issues on appeal in a May 2014 Supplemental Statement of the Case, additional VA clinical records and examination reports have been associated with the appellant's VBMS and Virtual VA files.  These records, however, pertain to disabilities other than sleep apnea and a disability manifested by fatigue and are therefore not relevant to the specific issues adjudicated in this decision.  Cf. Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that relevant records "are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Thus, the Board finds that additional action is not necessary and the decision on the appellant's appeal claims need not be delayed further.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The appellant does not have a chronic disability manifested by fatigue, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome.  His symptoms of fatigue are manifestations of his service-connected major depressive disorder for which he is already compensated.  

2.  The appellant's sleep apnea did not manifest during a period of active service and is not otherwise causally related to his active service or any incident therein.  



CONCLUSIONS OF LAW

1.  A disability manifested by fatigue, to include as due to an undiagnosed illness, was not incurred in active service.  38 U.S.C.A. §§ 101(24), 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  Sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 101(24), 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a May 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letter also included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available and relevant post-service clinical records which the appellant has identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

The appellant has also been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2015).  As discussed below, the Board finds that the examination reports are adequate.  Given the evidence of record, the opinions provide an adequate basis upon which to render a decision in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

Moreover, as previously noted, the Veteran was also afforded an opportunity to present testimony at a September 2011 hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation to the contrary.
	

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Factual Background

In pertinent part, service treatment records corresponding to the appellant's first period of active duty show that he was seen in the emergency department in December 1984with complaints of having had an episode of loss of consciousness.  The treatment provider noted that the appellant had been under treatment for strep pharyngitis and "was purportedly found apneic in his rack, was aroused and complained of difficulty breathing due to a feeling of constriction in his throat."  The appellant's complaints included continued difficulty breathing.  Following an evaluation, the examiner assessed him as having possible pharyngitis with no evidence of airway obstruction or of possible emerging obstructive process.  

The remaining service treatment records corresponding to the appellant's first period of active duty are negative for any complaints or symptoms indicative of sleep apnea.  At his August 1986 separation examination, the appellant's throat, lungs, and chest were examined and determined to be normal.  A psychiatric evaluation was also normal.  Neither sleep apnea nor fatigue was noted.  

In December 1987, the appellant underwent an annual examination in connection with his membership in the Navy Reserve.  At that time, he denied having or ever having had shortness of breath, periods of unconsciousness, frequent trouble sleeping, and depression or excessive worry.  The appellant's throat, lungs, and chest were examined and determined to be normal.  A psychiatric evaluation was also normal.  Neither sleep apnea nor fatigue was noted.  

Service treatment records corresponding to the appellant's second period of active duty show that, at a March 1991 medical evaluation conducted in connection with his separation from active duty, the appellant denied having or ever having had shortness of breath and periods of unconsciousness.  He endorsed frequent trouble sleeping, as well as depression or excessive worry.  Specifically, the examiner noted that the appellant had reported sleep difficulty and anxiety "while here," an apparent a reference to the Persian Gulf theater of operations.  The appellant's throat, lungs, and chest were examined and determined to be normal.  Again, neither sleep apnea nor fatigue was noted.  In April 1991, the appellant was seen in the ear, nose, and throat clinic for snoring with associated sleep disturbance.  The treatment provider noted that the appellant had allergic rhinitis.  Sleep apnea was not diagnosed.  

In December 1991, the appellant underwent an annual medical evaluation in connection with his membership in the Navy Reserve.  He denied having or ever having had shortness of breath and periods of unconsciousness.  He again reported frequent trouble sleeping.  The appellant's throat, lungs, and chest were examined and determined to be normal.  A psychiatric evaluation was also normal.  Neither sleep apnea nor fatigue was noted.  

In July 1994, the appellant participated in a VA Persian Gulf Registry examination.  At that time, he complained of sleep problems, stress, and hair loss.  Specifically, he indicated that he had stress and trouble falling asleep.  He denied nighttime awakening.  The diagnosis was alopecia.  Sleep apnea was not diagnosed.  The appellant was referred for psychiatric evaluation.  

In October 1994, the appellant was evaluated in the VA mental hygiene clinic.  He reported a lack of sleep, stating that he only slept four to four and a half hours nightly.  He denied having fatigue, excessive daytime sleepiness, and impaired functioning during the day.  The appellant reported that he worked the late shift and generally ate dinner past midnight after which he had some difficulty going to sleep.  He denied interruptions during sleep and indicated that, once he fell asleep, he slept continuously until 8 A.M.  A psychiatric evaluation was normal, and there was no Axis I diagnosis.  

In June 1995, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including fatigue and a sleeping disorder.  

Records received in connection with the claim show that the appellant underwent a quadrennial medical evaluation in October 1996 in connection with his continued membership in the Navy Reserve.  At that time, he denied having or ever having had shortness of breath and periods of unconsciousness.  He reported frequent trouble sleeping and indicated that his claim for VA benefits from Desert Storm was pending.  On clinical evaluation, the appellant's throat, lungs, and chest were examined and determined to be normal.  A psychiatric evaluation was also normal.  Sleep apnea was not diagnosed.  

In connection with his claim, the appellant submitted October 1996 statements from co-workers who indicated that, since the appellant's return from the Gulf War, they had noticed changes in his personality, including depression, fatigue, and a short temper.  

In an October 1996 statement, the appellant's sister indicated that, since the appellant's return from the Gulf War, she had noticed that he seemed very fatigued and had an attitude about everything.  

At a January 1997 VA medical examination, the appellant reported exposure to various environmental hazards during the Gulf War.  He indicated that, since his return from the Persian Gulf, he had experienced anxiety and depression and had been unable to sleep more than four hours a night, causing him to become fatigued easily.  The diagnoses included depression and anxiety, as well as sleep disorder, by history.  A general medical examination was normal.  

In a September 1997 VA psychiatric examination report, the examiner noted that the appellant had described a slow, progressive decrease in his energy and functioning.  The examiner indicated that it was his opinion that the appellant may be suffering from depression.  The diagnosis was most likely major depression, single episode.  

VA clinical records show that the appellant was referred for neuropsychological evaluation in November 1997.  His complaints included fatigue and irritability since his return from the Gulf War in 1991.  

Service treatment records corresponding to the appellant's third period of active duty show that, at a periodic medical examination in November 2000, the appellant denied having or ever having had shortness of breath, frequent trouble sleeping, periods of unconsciousness, and nervous trouble of any sort.  The appellant's throat, lungs, and chest were examined and determined to be normal.  A psychiatric evaluation was also normal.  Sleep apnea was not diagnosed.  

Service treatment records corresponding to the appellant's fourth period of active duty show that the appellant underwent a medical examination in March 2003 in connection with his activation for active duty.  At that time, he denied having or ever having had shortness of breath, wheezing, a cough at night, frequent trouble sleeping, periods of unconsciousness, and easy fatigability.  An examination revealed no pertinent abnormalities.  A June 2003 post-deployment examination again revealed no pertinent complaints or abnormalities.  The appellant denied difficulty breathing.  

Service treatment records corresponding to the appellant's final period of active duty show that he underwent a medical evaluation for purposes of an overseas screening in July 2004.  At that time, he denied having or ever having had shortness of breath, wheezing, frequent trouble sleeping, periods of unconsciousness, and easy fatigability.  An examination showed no respiratory conditions or mental health conditions.  

In a June 2008 statement, the appellant indicated that he had recently been prescribed Trazodone for his sleeping problems.  He also indicated that he had been diagnosed as having sleep apnea and was being treated in the VA clinic.  He requested that his claim for service connection for sleeping problems be reopened.  

In support of the appellant's claim, the RO obtained VA clinical records showing that he was seen in the sleep clinic in May 2008 at which time he reported a history of depression and obstructive sleep apnea, which he claimed had been diagnosed in 1991.  The appellant was prescribed Trazodone and referred for a sleep study.  At the sleep medicine clinic later that month, the appellant reported a history of sleep problems since 2001, when he had an inconsistent sleep schedule.  A polysomnogram revealed obstructive sleep apnea.  In November 2008, it was noted that the appellant had not improved with the CPAP machine and continued to have insomnia.  The examiner indicated that, since there had been no spontaneous improvement with the CPAP, anti-depressant therapy would be initiated.  In January 2009, the appellant was given relaxation techniques to promote sleep.  In February 2009, he was seen at the mental health clinic for evaluation of his depressive disorder.  The examiner noted that the appellant's primary symptom was poor sleep since 2001 and that he only slept two hours nightly.  The assessment was dysphoria related to a sleep problem.  In March 2009, the appellant was seen for a sleep disturbance possibly related to his shift work.  The assessment was that the appellant may have a shift-work related circadian rhythm disorder.  Melatonin was prescribed.  

At an April 2009 VA psychiatric examination, the appellant's complaints included depression, irritability, and a history of problems falling asleep since 2001.  He claimed to get only 2 hours of sleep nightly.  The examiner noted that the appellant was currently under treatment for sleep apnea.  The diagnoses included depression, not otherwise specified.  

In a May 2009 rating decision, the RO granted service connection for depression and assigned an initial 10 percent rating, effective February 23, 2009.  The record on appeal reflects that, since that time, the RO has increased the disability rating for the appellant's service-connected depression based on symptoms including sadness, disturbances in mood and motivation, chronic sleep impairment, lethargy, and fatigue.  He is currently in receipt of a 50 percent disability rating.  See e.g. July 2011 and February 2016 rating decisions.  

Subsequent VA clinical records show that the appellant was again seen in the behavioral sleep medicine clinic in June 2009.  It was noted that he had a history of potential shift work related circadian rhythm disorder and potential psychophysiologic insomnia.  He had been taking melatonin which resulted in an earlier sleep, but the appellant reported that he still awoke after three to four hours.  The examiner indicated that such awakenings may be caused by increased arousal/depressed mood or minimal sleep need.  In August 2009, the appellant was seen in the mental health clinic for treatment of his depression.  He was noted to have symptoms of anxiety, stress, depression, feeling overwhelmed with responsibilities, poor sleep, and difficulty setting limits.  At a December 2010 VA mental health clinic visit, it was noted that the appellant's sleep remained problematic despite him using a CPAP machine.  It was also noted that he worked nights, which made his problem more difficult.  In January 2011, the appellant's VA treatment provider noted that his major depressive disorder was exacerbated by stress, obstructive sleep apnea, and shift work sleep disorder.  In February 2011, it was noted that the appellant may be experiencing a circadian rhythm disorder related to his shift work as well as daytime sleepiness exacerbated by his obstructive sleep apnea.  In March 2011, the appellant received education on sleep and depression.  Subsequent VA clinical records show continued treatment for depression and sleep problems.  

At an April 2011 VA psychiatric examination, the appellant's complaints included feeling fatigued much of the time and losing interest in doing activities he used to enjoy.  The diagnosis was depression not otherwise specified with symptoms of depressed mood, anhedonia, decreased appetite, insomnia, poor concentration, and feelings of low energy.  

At an April 2011 VA medical examination, the examiner noted that the appellant was under treatment for depression with symptoms of depressed mood with anhedonia, insomnia, poor concentration, low energy, and decreased self-esteem.  She noted that the appellant's depression interfered with his daily activities in that he was fatigued much of the time and had lost interest in doing activities he used to enjoy.  

At his September 2011 Board hearing, the appellant testified that, since his separation from service, his employment had required shift work so he did not notice his sleep impairment until approximately 2008, when he underwent a sleep study at VA and was diagnosed as having sleep apnea.  The appellant indicated that he believed that his sleep apnea caused him to feel fatigued, as he was not getting enough sleep.  

In October 2011, the appellant submitted statements from several acquaintances attesting to his symptoms of fatigue.  

At a January 2012 VA medical examination, the appellant reported exposure to multiple environmental hazards during the Gulf War.  The examiner noted that service treatment records showed that the appellant had undergone an evaluation for snoring in the ear, nose and throat clinic in April 1991 and that his symptoms were determined not to be respiratory in origin.  The appellant reported that he continued to have snoring during his second tour in Kuwait from July 2004 to February 2005 and that he noticed his symptoms worsening upon his return.  He indicated that, after he was married in February 2008, his spouse noticed that he was snoring and having apnea spells.  It was noted that he underwent a sleep study in June 2008 which revealed mild obstructive sleep apnea for which he was prescribed a CPAP machine.  After examining the appellant and reviewing the record, the examiner diagnosed him as having obstructive sleep apnea, requiring the use of a CPAP machine.  He concluded that the appellant's sleep apnea was not causally to his military service.  The examiner explained that the April 1991 medical evaluation had been negative for the presence of sleep apnea and that additional medical evaluations, including the January 2005 separation examination, had shown a normal respiratory system without apnea.  

In January 2012, the appellant underwent a VA medical examination at which he complained of chronic fatigue, sleep disturbances, depression, and anxiety, but he denied symptoms such as generalized arthralgias and myalgias, recurrent sore throats, intermittent low-grade fevers, migratory joint pains, and symptoms consistent with irritable bowel syndrome.  After examining the appellant and reviewing the record, the examiner concluded that a diagnosis of chronic fatigue syndrome was not warranted.  

VA clinical records show that the appellant continued to receive treatment for depression, obstructive sleep apnea, chronic insomnia, and shift work sleep disorder with a likely circadian rhythm component.  In July 2013, the appellant's treatment provider diagnosed the appellant as having obstructive sleep apnea with very poor sleep hygiene.  She noted that the appellant was a night shift worker with chronic insufficient sleep.  She also diagnosed him with insomnia likely due to shift work and depression.  

In February 2014, the appellant underwent VA medical examination to determine the nature and etiology of his fatigue and sleep impairment.  The appellant reported the onset of depression with sadness and lack of interest beginning around 2001, but indicated that he did not mention it during active duty out of concern that his retirement would be adversely affected.  The examiner noted that the appellant was currently under treatment for depression with chronic insomnia.  After examining the appellant and reviewing the record, the examiner concluded that the appellant did not have a chronic fatigue condition.  He explained that, although the appellant exhibited a few chronic fatigue symptoms, all of those symptoms were common in the major depressive disorder for which he was currently service-connected.  The examiner also noted that the appellant had been diagnosed as having obstructive sleep apnea in 2008, although he reported a diagnosis in 2001 without treatment.  He also had chronic insomnia unrelated to his sleep apnea.  The examiner indicated that, after a review of the record and examination of the appellant, it was his opinion that it is less likely than not that the appellant's current sleep apnea manifested during one of his periods of active service or is otherwise causally related to his active service or any incident therein.  He explained that the facts and medical principles involved indicated that sleep apnea is a continuous process that does not occur once or twice and then abate spontaneously for many years.  In that regard, he noted that, although the appellant's service treatment records documented a clinic visit in December 1984 for a purported apneic episode and sore throat, a single episode of what was thought to be apnea would not be diagnostic of sleep apnea in any event.  Additionally, the April 1991 clinical record showed that, although the appellant was seen for snoring and sleep disturbance, the diagnosis was allergic rhinitis, and no diagnosis of sleep apnea was made.  The examiner indicated that he had also considered the appellant's reports of sleep difficulties since his 1991 tour of duty in the Persian Gulf, but observed that multiple subsequent examinations had shown that no respiratory problems were present, including at his separation examination in July 2004.  Finally, he noted that there was no record of the appellant having undergone a sleep study for sleep apnea during military service, which is the diagnostic study necessary to make a diagnosis.  He indicated that considering all of the evidence both for and against, it was medically sound to find in favor of the conclusion that it was less likely than not that sleep apnea began during service or is otherwise causally related to service.  


Law and Analysis

Service connection is granted for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Under those provisions, service connection may be established for objective indications of a qualifying chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317. 

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


I.  Fatigue

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to service connection for a disability manifested by fatigue.

The appellant has reported experiencing fatigue since his 1991 tour of duty in the Southwest Asia theater of operations.  However, after reviewing the record, the Board finds that the most probative evidence of record reflects that his symptoms of fatigue are part and parcel of his service-connected major depressive disorder rather than a separate chronic disability manifested by fatigue.  

First, the Board observes that the clinical evidence of treatment for the appellant's depression indicates that his fatigue is one of the manifestations of his service-connected psychiatric disability.  Indeed, the RO has expressly considered that symptom in assigning the current disability rating for his depression.  

In addition, the Board notes that the appellant was afforded VA medical examinations in January 2012 and February 2014 for the express purpose of evaluating his fatigue.  As set forth above, in January 2012, the examiner concluded that a diagnosis of chronic fatigue syndrome was not warranted.  In February 2014, the examiner similarly concluded that the appellant did not have a chronic fatigue condition.  He explained that, although the appellant exhibited a few chronic fatigue symptoms, all of those symptoms were common in the major depressive disorder for which he was already service-connected.  The Board notes that the February 2014 examiner provided a reasoned explanation for his opinion with clear conclusions and supporting data.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the examiner's opinion is otherwise consistent with the record, which as set forth in detail above, contains many references suggesting that the appellant has had poor sleep and fatigue over the years as a result of his service-connected psychiatric disability.  Again, the record reflects that the appellant is currently being compensated for fatigue and sleep impairment as part and parcel of his service-connected psychiatric disability.  Finally, the Board notes that the record on appeal contains no other probative indication that the appellant suffers from an additional qualifying chronic disability manifested by fatigue.  

For the foregoing reasons and bases, the Board finds that the claim of service connection for a disability manifested by fatigue, to include as due to a qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, must be denied.  The most probative evidence of record reflects that the appellant's fatigue is part and parcel of a known clinical diagnosis, his service-connected depression, and not to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, to include chronic fatigue syndrome.  For these reasons, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II  Sleep Disorder


The appellant has contended that his diagnosed obstructive sleep apnea had its onset during his active service.  

As a preliminary matter, given the appellant's documented active service in the Gulf War theater of operations, the Board has considered the provisions of 38 C.F.R. § 3.317, providing for service connection for chronic, undiagnosed illness, or a medically unexplained chronic multisymptom illness arising from service in Southwest Asia during the Gulf War.  In order to establish service connection under this provision, however, the law requires that the symptoms in question not be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  In this case, as discussed above, the evidence establishes that the Veteran has sleep impairment and fatigue that is a manifestation of his service-connected depression.  His other symptoms are attributable to a known clinical diagnosis - sleep apnea.  He does not contend otherwise.  Under these circumstances, service connection pursuant to section 3.317 is not warranted.  

The Board has therefore carefully considered whether service connection may be granted for sleep apnea on a direct basis, but concludes that the preponderance of the evidence weighs against the claim.  

The Board finds that the most probative evidence establishes that the appellant's sleep apnea did not manifest during the appellant's active service.  As set forth above, the appellant's service treatment records contain no indication of a diagnosis of sleep apnea during any of his periods of active duty.  

Although the appellant was seen for a purported apneic attack during his first period of active duty in December 1984, an evaluation at that time revealed that there was no evidence of an airway obstruction or of a possible emerging obstructive process.  Additionally, his August 1986 service separation medical examination showed normal respiratory findings.  

Similarly, the Board notes that, although service treatment records corresponding to the appellant's second period of active duty show that he was seen in April 1991 in the ear, nose, and throat clinic for snoring with associated sleep disturbance, his symptoms were attributed to allergic rhinitis and not sleep apnea.  

The Board also notes that the January 2012 and February 2014 VA medical examiners considered the record and explained that the appellant's current sleep apnea had not manifested during one of his periods of active service.  Despite the episodes of treatment in December 1984 and April 1991, the latter examiner explained that sleep apnea is a continuous process that does not occur once or twice and then abate spontaneously for many years.  A single episode of what was thought to be apnea would not be diagnostic of sleep apnea.  

The Board has also considered the appellant's recollections to the effect that he was diagnosed as having sleep apnea in 2001, although it was not recorded in his records.  The Board notes, however, that service department records indicate that the appellant was not on active service at that time.  38 U.S.C.A. § 101(24) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board has also considered the appellant's statements to the effect that he has experienced sleep difficulties since his 1991 tour of duty in the Persian Gulf, but finds that such symptoms provide an insufficient basis upon which to conclude that sleep apnea was manifest during active service.  As set forth above, the February 2014 VA medical examiner expressly considered the appellant's reported sleep difficulties since 1991, but explained that it was still less likely than not that sleep apnea had been present during the appellant's active service as multiple subsequent examinations had shown that no respiratory problems were present, including at the appellant's final separation examination in July 2004.  

Given this evidence and the dates of active service as verified by the service department, the Board finds that sleep apnea did not manifest during a period of active service.  

The Board further notes that the record establishes that the appellant's current sleep apnea is not otherwise causally related to his active service.  As set forth above, in a January 2012 and February 2014, VA medical examiners reviewed the record and examined the appellant.  Both examiners concluded that the appellant's obstructive sleep apnea was not causally to his military service.  The Board finds that these medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by medical professionals who have the specialized expertise necessary to opine on the matter at issue in this case.  In addition, the examiners based their opinions on a review of the record and an examination of the appellant.  They also provided a rationale for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

In summary, the Board finds that the most probative evidence shows that the appellant's sleep apnea did not manifest during his active service and is not otherwise causally related to his active service.  Again, the record shows that the appellant also exhibits sleep impairment and insomnia which are part and parcel of his service-connected depression.  The record contains no indication of an additional sleep disorder other than sleep apnea.  For these reasons, the preponderance of the evidence is against the claim of service connection for a sleep disorder, diagnosed as sleep apnea.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a sleep disorder, diagnosed as sleep apnea, is denied.




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


